DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersson (9,993,305).  Andersson discloses, at least in figures 1-3, 6, and 10a-10c and col. 14, lines 17-30; and col. 25, line 33 to col. 27, line 9;  a method, comprising: detecting a medical imaging device (e.g., 2, as shown in fig. 1 and 10a-10c) within bounds of a surgical operating room (according to col. 25, lines 41-42); connecting the  by an end effector (e.g., 12a, 12b, 12c, or a portion of 3a, 3b, or 3c that engages tissue) of the modular surgical device at the surgical site from the data extracted from the at least one image frame (According to col. 12, lines 19-37; the position and orientation of the modular surgical device may be tracked.). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Mentese et al. (10,095,942).  Andersson discloses the invention substantially as claimed.  Andersson discloses, at least in figures 1, 2, 6, and 11a-11e and col. 27, line 10 to col. 28, line 31; a method, comprising: detecting a first modular surgical device (e.g., 191) within bounds of a surgical operating room; connecting the first modular surgical device to a surgical hub (e.g., 4); detecting a second modular device (e.g., 93) within the bound of the surgical operation room; transmitting surgical data (e.g., volumetic scan data, according to col. 9, lines 45-67) associated with a surgical procedure being performed in the surgical operating room from the first modular surgical device to the surgical hub; and controlling the first modular surgical device with the second modular surgical device (I.e., actuator 196 within device 191 is actuated by device 93, according to col. 27, lines 39-43.); wherein the method further comprises connecting the second modular surgical device to the surgical hub (according to col. 28 lines 29-31); and wherein the method further comprises inferring progression of the surgical procedure from the surgical data (E.g., the position and orientation of the modular surgical device is determined, according to col. 18, lines 30-44.).
.
Claims 12, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (9,993,305) in view of Whitman (8,262,560).  Andersson discloses the invention substantially as claimed.  Andersson discloses a method, comprising: detecting a modular surgical device (e.g., 3a, 3b, or 3c) within bounds of a surgical operating room; connecting the modular surgical device to a surgical hub (e.g., 4); transmitting a livestream of a surgical site in the surgical operating room to an imaging module (e.g., 10) of the surgical hub; capturing, by the imaging module, at least .
However, Andersson does not explicitly disclose that the end effector includes a first jaw and a second jaw configured to engage tissue, and wherein the surgical activity comprises applying a tissue treatment to tissue grasped by the first jaw and the second jaw, wherein the tissue treatment comprises applying radiofrequency (RF) energy to the tissue with the end effector, or wherein the tissue treatment comprises apply staples to the tissue with the end effector.  Whitman teaches, at least in figure 2b and col. 4, 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Andersson (9,993,305) in view of Whitman (8,262,560), and further in view of Mentese et al. (10,095,942).  Andersson in view of Whitman discloses the invention substantially as claimed, but does not explicitly disclose connecting the surgical hub to a cloud-based system or a cloud-based control system, wherein the method further comprises transmitting the information from the surgical hub to the cloud-based system or cloud-based control system.  Nevertheless, Andersson discloses, in fig. 3 and col. 14, lines 10-35; that information from the hub may be transmitted to a computer system (20).  Mentese et al. teach, at least in fig. 2 and col. 14, lines 38-57; a method wherein information may be transmitted from a hub (e.g., 103) to a cloud-based system or a cloud-based control system (i.e., element 108 comprising a “cloud computing” server .

Response to Arguments
Applicant's arguments filed on June 29, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection (also based on Andersson). With respect to arguments regarding base claim 6 and based on Andersson, Applicant first submits that, in Andersson, “data is communicated from the position registration unit to the communication hub 4, not vice versa.”  The examiner respectfully disagrees. Andersson teaches, in col. 11, lines 10-28; that the medical imaging device (2) is “adapted to dynamically update the position of the patient structure 7 to the virtual structure 8.” This updating is able to be performed, because the hub “communicates data to and from the various units in the system.”  In other words, not only does the hub receive data from the medical imaging device, the hub is controlling the very operation of the medical imaging device, wherein the operation may include, for example, the activation of LEDs in a touch probe of the medical imaging device, .
Also, Applicant submits that the examiner has not pointed to deriving information relevant to the surgical site from data extracted from the at least one image frame, and has not pointed to overlaying the information onto a livestream, as recited in base claim 6.  The examiner respectfully disagrees.  As pointed out in the rejection above, Andersson discloses, in fig. 3 and col. 14, lines 14-30, deriving information relevant to the surgical site (e.g., a “3D model of the patient structure,” according to col. 13, lines 8-30) from data extracted from the at least one image frame, and overlaying the information onto a livestream (i.e., 2D scan data from, for example, a CT scanner, MRI scanner or an X-ray scanner, according to col. 13, line 64 to col. 14, line 27).

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771